Citation Nr: 0026344	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
Reserve, with verified period of active duty for training 
from August 18, 1976 to December 9, 1976, and from November 
1, 1977 to October 31, 1981.

This matter comes originally before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), which granted service 
connection for low back strain with degenerative disc disease 
(DDD) and assessed a noncompensable evaluation.  

The Board notes that the veteran's appeal of the assignment 
of the rating for his low back disability has been the 
subject of three remands.  The first, in March 1998, was 
primarily for the purpose of affording the veteran VA 
examination orthopedic and neurological examinations to 
determine the severity of his low back strain with DDD.  
Following an orthopedic examination, the RO proposed to 
severe service connection for the veteran's DDD on the basis 
that the Hearing Officer's decision to grant service 
connection for that part of the veteran's back disability was 
clearly and unmistakably erroneous as there was no medical 
evidence showing DDD prior to 1987 post-service injuries and 
there was no medical evidence linking DDD to service or to a 
service-connected disability.  In a July 1999 Remand, the 
Board noted that the veteran had not been afforded a VA 
neurological examination as ordered in its March 1999 Remand 
(see Stegall v. West, 11 Vet. App. 268 (1998)), that the 
opinion from the orthopedic examiner was incomplete, that the 
RO must consider whether a staged rating was appropriate (see 
Fenderson v. West, 12 Vet. App. 119 (1999)), and that the 
veteran had not been properly informed of the RO's proposal 
to severe service connection for DDD.  (The severance was 
effected by rating action in January 1999.)  In a March 2000 
Remand, the Board noted that one of its earlier Remand 
instructions had not been complied with.  Specifically, the 
RO  was again requested to undertake corrective action to 
comply with the due process requirements of 38 C.F.R. 
§ 3.105(d).  The purpose of that Remand was met, the veteran 
has not submitted a Notice of Disagreement concerning the 
severance of service connection for DDD, and the issue of 
entitlement to the assignment of a compensable rating for a 
low back strain has been returned to the Board for its 
appellate review. 


FINDINGS OF FACT

The veteran's service-connected low back strain has not been 
manifested by more than slight subjective symptoms; there is 
no medical evidence of functional impairment due to low back 
strain since August 1995.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § Part 4, including §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for low back strain, and, as such, his claim for 
assignment of a higher evaluation is well-grounded.  38 
U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  No 
additional action is necessary to meet the duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  Moreover, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

In an August 1996 RO hearing the veteran testified to an 
injury to his back at a repelling tower and to a subsequent 
automobile accident in 1978.

The Board notes that this case was remanded previously to 
ascertain the symptoms associated with the veteran's service 
connected back strain and nonservice connected bulging discs; 
a medical opinion as to whether the veteran's DDD of the 
lumbar spine was part and parcel of the service-connected low 
back strain; and an examination for the purpose of 
ascertaining the nature and severity of the veteran's 
service-connected low back disorder.

As a result of the remand asking that an examination be 
performed to separate symptoms of the veteran's service 
connected low back strain and nonservice connected disc 
bulges, an examination was conducted in July 1998.  The 
examiner noted that he saw the veteran in March 1988 and 
April 1988, nine months after he injured his back in June 
1987 and four months after he re-injured it in a fall down 
stairs, when his "leg gave out".  He had been hospitalized at 
St. Therese Hospital in November 1987, where he had x-rays of 
the spine, myelogram, and EMG/NCV studies.  It was determined 
then that he had disc bulges at L4-5 and L5-S1 and had three 
nerve blocks.  At that admission it was noted that the 
veteran was injured at work in May 1987, and had later fallen 
down stairs at home.  When seen at the VA outpatient 
department in March 1988 he had been having increasing back 
pain for two weeks.  

X-rays of April 1997 showed mild degenerative joint disease 
of the lumbar spine.  The CT scan of June 1997 showed 
diminution of the L4-L5 disc space and facet arthritis 
between L4-L5 and between L5-S1 bilaterally.  Also noted was 
the calcified abdominal aorta.  The diagnoses were 
degenerative joint disease, lumbar spine, with limitation of 
motion as noted; degenerative disc disease with right 
radiculopathy; weakness of extensors of the right leg due to 
neuropathy.  The examiner noted that based upon flexion from 
the hips (55 degrees), limitation of motion of the lumbar 
spine was considered to be moderate.  The examiner opined 
that records indicated service connection for low back pain 
due to back strain.  Back strains, like other strains, the 
examiner noted, tend to heal unless there was a continuing 
strain (chronic back strain as in obesity).  Strains were 
muscular and ligamentous.  Degenerative joint disease affects 
bone, cartilage, and may affect the ligamentous joint 
capsule.  Degenerative disc disease was not the result of 
musculoligamentous strain.  At this time, the examiner 
indicated, all of the veteran's symptoms could be attributed 
to the degenerative disc and joint disease.  The degenerative 
changes were permanent and back strains heal with rest.  
Symptoms of strains were not progressive because, like 
strains of other joints, they tended to heal.  The veteran 
stated that his symptoms were progressive.  The examiner 
noted that the veteran's current symptoms of pain on motion 
were more characteristic of degenerative arthritis then of 
muscle spasm, which also tended to prevent motion.  No muscle 
spasm was palpated.  The examiner concluded that the 
subjective and objective symptoms were not related to the 
"ancient" back strain, and there was no objective evidence of 
a back strain at the time of the examination.

VA medical records indicate that the veteran underwent a 
lumbar laminectomy in May 1999.  A July 1999 VA examination 
showed that the veteran had low back pain with a radiating 
pain and numbness to the right leg on the lateral aspect, 
more or less in the L5 root distribution.  He also had 
restriction of his back movement, especially laterally.  The 
restriction was more due to the lumbosacral joint and 
ligaments, but he had minor muscle spasms as well.  As far as 
the relationship of his service connected low back strain to 
his degenerative disc disease, the examiner opined that the 
low back strain was not the cause of the degenerative disc, 
but because of his low back strain, he would be more 
vulnerable to degenerative disc disease, however would not be 
the cause or cause of exacerbation.  The assessment was low 
back pain with L5 radiculopathy caused by lumbosacral 
spondylosis status post laminectomy.  

An August 1999 VA examination again noted the veteran's May 
1999 laminectomy and the examiner opined that there was no 
relationship between the degenerative joint disease of the 
lumbar spine and the service-connected low back strain.  The 
degenerative changes were not due to the back strain.  In an 
addendum, the examiner indicated that in addition to the 
remoteness of the events, the lack of a relationship between 
the degenerative disc disease and the service connected 
lumbar strain was the fact that those conditions had 
different, unrelated causes and course of progress.  Strains 
were described as a stretching or disruption of normal tissue 
by a physical force that tended to repair by a healing 
process.  Degenerative was described as a slow, ongoing, 
process that was related to wear and tear, nutritional, and 
other aging process that does not tend to heal.

Neither the July or August 1999 VA examinations found 
symptomatology linked to the veteran's low back strain in 
service.

A VA consultation noted dated April 2000 indicated that the 
veteran underwent a lumbar laminectomy in May 1999 with good 
relief of his lower back and right leg pain.  It was noted 
however, that the veteran continued to have lower back and 
left leg pain which was worse upon ambulation.  May 2000 VA 
treatment records show that an MRI lumbar spine demonstrated 
post surgical (laminectomy) changes at L4-L5, marked facet 
hypertrophy, and DJD with fluid in the facet joint space.  An 
enhancing scar was also noted in the epidural space at L4-L5, 
but there was no spinal stenosis or disc herniation.  The 
rest of the spine was normal with normal alignment and no 
evidence of diskitis or osteomyelitis.  X-rays of lumbosacral 
spine showed degenerative joint disease with narrowing of the 
intervertebral disc space between L4 and L5.  Left 
spondylolysis of L5 was also noted; there was no 
spondylolisthesis.

The veteran's lumbosacral strain is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  According to this diagnostic 
code, a noncompensable evaluation is warranted for slight, 
subjective symptoms only, and a 10 percent evaluation is 
warranted for characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

In the instant case, there is no objective medical evidence 
of limitation of motion of the lumbar spine, muscle spasms in 
the low back region, or even painful motion of the low back 
attributable to the veteran's service connected low back 
strain since 1995, and a compensable evaluation is not 
indicated.  The July 1998 VA physician specifically noted 
that all of the veteran's back symptoms were due to the 
nonservice connected degenerative disk and joint disease.  
The low back symptoms and abnormal clinical findings were not 
related to the back strain in service; in fact, it was 
indicated that there was no objective evidence of a current 
back strain.  VA examinations and medical opinions in 1999 
noted the veteran's recent laminectomy, and found no symptoms 
attributable to a service-connected back strain.  In 
addition, VA physicians who have examined the veteran in 
recent years have also unequivocally opined that there is no 
causal relationship between the veteran's back strain and 
degenerative joint or disc disease.  April and May 2000 VA 
treatment records show degenerative joint disease of the 
lumbar spine with post surgical changes at L4-L5, but with no 
evidence of low back strain or a relationship between the 
veteran's degenerative joint disease and his service 
connected low back strain.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for the assignment of a 
compensable evaluation for his service-connected low back 
strain.  There is no medical evidence to link any pain on 
motion to the veteran's service connected low back strain.  
It is apparent that his low back strain has not been 
manifested by more than slight subjective symptoms, and the 
preponderance of the evidence is against a finding of any 
functional impairment due to a low back strain since August 
1995.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).


ORDER

Entitlement to a compensable evaluation for low back strain 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


